Citation Nr: 1516954	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar.  

2.  Entitlement to an initial compensable evaluation for service-connected degenerative arthritis, left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

Veteran served on active duty from October 1981 to February 1982, and from March 1985 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar, and degenerative arthritis, left shoulder.  The RO evaluated both disabilities as noncompensable, and in each case assigned dates of service connection of August 1, 2009.  The Veteran appealed the issues of entitlement to initial compensable evaluations.  

In January 2015, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that during the Veteran's hearing, held in January 2015, testimony was taken as to the issue of entitlement to service connection for a left lower extremity disability, as secondary to service-connected back disability, and entitlement to an increased rating for service-connected lumbar degenerative disc disease, currently evaluated as 20 percent disabling.  These issues were adjudicated by the RO in February 2015, therefore, they need not be referred to the AOJ for further action. 

FINDINGS OF FACT
 
1.  During his hearing, held in January 2015, prior to the promulgation of a decision in the appeal, the appellant's representative testified that the Veteran desired to withdraw the issue of entitlement to an initial compensable evaluation for service-connected microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar.

2.  Prior to December 16, 2014, the Veteran's service-connected degenerative arthritis, left shoulder, is not shown to have been productive of limitation of motion at shoulder level, or midway between the side and shoulder level, ankylosis of scapulohumeral articulation, a malunion of the humerus, recurrent dislocations at the scapulohumeral joint, or a malunion or nonunion of the clavicle or scapula.  

3.  As of December 16, 2014, the Veteran's service-connected degenerative arthritis, left shoulder, is shown to have been productive of a flexion and abduction to 90 degrees, but not motion limited to 25 degrees from the side, ankylosis of scapulohumeral articulation, or a fibrous union of the minor arm.


CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable evaluation for service-connected microscopic right L4-1 decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Prior to December 16, 2014, the criteria for an initial compensable rating for service-connected degenerative arthritis, left shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

3.  As of December 16, 2014, the criteria for an evaluation of 20 percent, and no more, for service-connected degenerative arthritis, left shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
 
A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an initial compensable evaluation for service-connected microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in January 2015, the appellant's representative testified that the Veteran desired to withdraw the issue of entitlement to an initial compensable evaluation for service-connected microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  The issue of entitlement to an initial compensable evaluation for service-connected degenerative arthritis, left shoulder, however, remains on appeal.

II.  Initial Compensable Evaluation - Left Shoulder

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected degenerative arthritis, left shoulder.  During his hearing, held in January 2015, he testified that he had symptoms that include a reduced range of motion, and pain on movement.  He further indicated that he had sleep difficulties due to shoulder pain, and some episodes of locking.  

In August 2009, the RO granted service connection for degenerative arthritis, left shoulder, evaluated as noncompensable, with an assigned date of service connection of August 1, 2009.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.    

The Board notes that during the Veteran's January 2015 hearing, consideration by the RO of the December 2014 VA examination was waived.  See 38 C.F.R. § 20.1304 (2014).  Therefore, no further development is warranted.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's left shoulder disability has been evaluated by the RO under Diagnostic Codes 5003-5201.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under DC 5201.

Under Diagnostic Code 5200, a 20 percent rating is warranted for scapulohumeral articulation, ankylosis of, with favorable abduction to 60 degrees, can reach mouth and head (minor arm).

A 30 percent rating is warranted for scapulohumeral articulation, ankylosis of, intermediate between favorable and unfavorable (minor arm).  Id.

Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major or minor arm at shoulder level, or limitation of motion of the minor arm midway between the side and shoulder level.  

When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm.  Id. 

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a 20 percent rating is granted when there is malunion, with moderate or marked deformity of the minor arm, or where there are recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level, or frequent episodes and guarding of all arm movements for the minor arm.  

A 40 percent rating is granted for fibrous union of the minor arm.  Id.

Under DC 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

The normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate 1. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

In every instance in which the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's right hand is shown to be his dominant hand.  See e.g., December 2014 VA examination report.

A.  Prior to December 16, 2014

A VA pre-discharge examination report, dated in April 2009, shows that the Veteran's left shoulder was noted to have flexion, and abduction, to 180 degrees each, and internal rotation, and external rotation, to 90 degrees each.  

Upon review of the record, the Board finds that, prior to December 16, 2014, the objective medical evidence preponderates against the assignment of an initial compensable evaluation for the Veteran's service-connected degenerative arthritis, left shoulder.  The only recorded ranges of motion for the left shoulder during the time period in issue are found in the April 2009 VA examination report, and they do not show that the Veteran's service-connected degenerative arthritis, left shoulder, was productive of a limitation of motion at the shoulder level, or midway between the side and shoulder level.  Furthermore, there is no evidence to show it was productive of ankylosis of scapulohumeral articulation, a malunion of the humerus, recurrent dislocations at the scapulohumeral joint, or a malunion or nonunion of the clavicle or scapula.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation prior to December 16, 2014, and that the criteria for a compensable rating under DCs 5200, 5201, 5202, and 5203 have not been met.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

The April 2009 VA pre-discharge examination report shows that the Veteran reported a two-year history of left shoulder bursitis, manifested by stiffness, and constant pain.  He denied having weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  He denied a history of relevant surgery or hospitalization.  He reported that he tried to avoid heavy lifting, and using his left arm or shoulder.  He was currently employed as a medical technician.  On examination, motor function and sensory function were within normal limits.   Left upper extremity biceps and triceps jerk were both 2+.  X-rays were noted to show degenerative changes.  The relevant diagnosis was degenerative arthritis of the left shoulder.  Overall, the Veteran was noted to have lumbar spine, bilateral shoulder, and right hip and elbow disabilities; he was noted to not to be able to perform heavy lifting.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A VA MRI (magnetic resonance imaging) study, dated in July 2010, is noted to contain findings suggestive of partial tear extending to the bursal surface of the supraspinatus tendon, and hypertrophic changes of the acromioclavicular joints.  

Given the foregoing, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left shoulder are considered together with the evidence of functional loss due to shoulder pathology, the evidence does not support a conclusion that the loss of motion in the left shoulder more nearly approximates the criteria for a compensable evaluation, even with consideration of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca.

B.   As of December 16, 2014

A VA examination report, dated in December 2014, shows that the examination was performed on December 16, 2014.  The Veteran's left shoulder was noted to have flexion, and abduction, to 90 degrees each, and internal rotation, and external rotation, to 45 degrees each.  

The Board finds that the criteria for a 20 percent evaluation have been met.  The foregoing ranges of motion show that the Veteran has flexion and abduction to 90 degrees, and this appears to show a limitation of motion "at shoulder level."  DC 5201; 38 C.F.R. § 4.71a, Plate 1.  The Board therefore finds that the evidence is at least in equipoise, and that the criteria for a rating of 20 percent have been met.

A rating in excess of 20 percent is not warranted.  Under DC 5201, a 30 percent evaluation is warranted when motion is limited to 25 degrees from the side.  However, there is no evidence to show such a limitation of motion.  In addition, there is no evidence to show that his left shoulder disability is productive of ankylosis of scapulohumeral articulation, or a fibrous union.  DC 5200, 5203.  In this regard, the December 2014 VA examination report shows that the examiner specifically stated that there was no ankylosis, and no malunion, nonunion, or fibrous union of the humerus.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the December 2014 VA examination report shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran denied flare-ups impacting the function of his shoulder or arm.  He reported that he was limited as to the weight he could lift, as well as overhead lifting.  There was a notation that he was limited to carrying a small grocery bag.  After three repetitions there was no change in his ranges of motion, however, he had pain and fatigue that significantly limited functional ability with repeated use over time.  With regard to the question of whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, the examiner stated that this could not be stated without resort to mere speculation.  The examiner explained there was no literature support for answering this question, that current findings did not provide a basis for such an estimation, and that a more definite estimation would require that such flare-ups to have occurred during the examination.  Muscle strength on flexion and abduction was 4/5.  There was no muscle atrophy.  A Hawkins impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test, were positive.   There was no instability, dislocation, or labral pathology suspected.  Clavicle, scapula, acromioclavicular joint, and sternoclavicular joint conditions were not suspected.  There was no degenerative or traumatic arthritis documented by imaging studies.  The Veteran stated that he did not push or pull, and that he could not reach over his head, due to his shoulder symptoms.  He also reported pain with forceful grasping.  The diagnosis was left shoulder partial rotator cuff tendonosis, with mild functional limitation.  

In summary, the December 2014 VA examiner concluded that arthritis is not shown by imaging studies, she removed arthritis from his diagnosis to reflect this, and she concluded that the Veteran had no more than mild functional limitation.  Given the foregoing, and the findings in that examination, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, or neurological impairment or incoordination, or a sufficient loss of strength, such that when the ranges of motion in the left shoulder are considered together with the evidence of functional loss due to shoulder pathology, the evidence does not support a conclusion that the loss of motion in the left shoulder more nearly approximates the criteria for an evaluation in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca.  

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased initial evaluation.  He reports decreased function due to such symptoms as pain.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability, providing the basis to grant the claim to this point. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any post-service hospitalization, or surgery.  In the April 2009 VA examination report, the Veteran reported that he was employed as a medical technician.  In a December 2014 VA back examination report, the Veteran reported that he has been retired since 2009.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted, other than as noted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  The Veteran has reported that he retired in 2009.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA, TriCare, and non-VA medical records.  The Veteran has been afforded two examinations.  To the extent that the December 2014 VA examiner stated that she was unable to provide an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, the Board finds that the examiner provided a sufficient rationale for her inability to provide the opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

In January 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

The issue of entitlement to an initial compensable evaluation for service-connected microscopic right L4-S1decompressive laminectomies, medial facetectomies and foraminotomies, right L4-S1, microdiskectomy postoperative, with scar, is dismissed.

Prior to December 16, 2014, an initial compensable rating for service-connected degenerative arthritis, left shoulder, is denied.

As of December 16, 2014, an evaluation of 20 percent, and no more, for service-connected degenerative arthritis, left shoulder, is granted, subject to the laws and regulations governing the award of monetary benefits.



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






